Exhibit 10.12

SUCCESS BONUS AGREEMENT

This Success Bonus Agreement (this “Agreement”) dated as of May __, 2017 (the
“Effective Date”), is between [Select Energy Services, LLC] [Select Energy
Services, Inc.]1 (the “Company”) and __________ (“Employee”).

RECITALS:

A. Employee is currently employed by the Company.

B. The Company wishes to recognize Employee’s efforts in helping to navigate the
Company through challenging market conditions during the recent industry
downturn.  

C. Subject to the terms and conditions of this Agreement, the Company desires to
make Employee eligible to receive the Success Bonus (as defined below).

D. This Agreement sets forth the terms pursuant to which Employee may receive,
and will be entitled to retain, the Success Bonus.

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Company and Employee, the parties agree as follows:

Section 1. Defined Terms.  As used herein, the following terms shall have the
meanings set forth below.

(a) “Cause” means Employee’s: (i) gross negligence or misconduct in the
performance of Employee’s duties with respect to Select or any other member of
the Select Group (including the Company), (ii) breach of any provision of this
Agreement or any other written agreement between Employee and the Company or any
other member of the Select Group, (iii) breach of any Select Group policy or
code of conduct applicable to Employee, (iv) engagement in conduct that is
injurious, or can reasonably be expected to be injurious, to any member of the
Select Group, or (v) commission or conviction of, or plea of no contest to, a
felony or any crime or misdemeanor involving fraud, dishonesty or moral
turpitude. 

(b) “Date of Termination” means that the date that Employee is no longer
employed by the Company or any other member of the Select Group.

(c) “Detrimental Activity” means Employee directly or indirectly: (i)
requesting, inducing, or attempting to induce any existing or pending customer
of any member of the Select Group (each, a “Customer”) from terminating or
lessening his, her or its business relationship with any member of the Select
Group, (ii) attempting to hire, attempting to employ, attempting to associate in
business with, or otherwise hiring, employing or associating in business with
any person who is employed by any member of

--------------------------------------------------------------------------------

1 NTD: Employee’s payrolling entity to be the Company.

 

 





--------------------------------------------------------------------------------

 

 

the Select Group, (iii) other than on behalf of a member of the Select Group,
performing or offering to perform (or soliciting in an attempt to perform) any
services to any Customer  if such services are the same or similar to services
performed by a member of the Select Group for such Customer, or (iv) violating
the terms of any confidentiality or non-disclosure agreement, obligation or
other covenant with any member of the Select Group.  

(d) “Select” means Select Energy Services, Inc.

(e) “Select Group” means, collectively, Select and each of its direct and
indirect subsidiaries.

(f) “Success Bonus” shall be an amount equal to $[●], less applicable taxes and
withholdings.  

(g) “Term” means the period beginning on the Effective Date and ending on the
earliest to occur of: (i) June 30, 2018 and (ii) if Employee’s employment with
the Company and all other members of the Select Group is terminated due to
Employee’s death or by the Company or any other member of the Select Group for a
reason other than Cause, the Date of Termination. 

Section 2. Success Bonus Payment; Forfeiture. 

So long as Employee remains continuously employed by the Company or another
member of the Select Group between the Effective Date and June 9, 2017 (the
“Payment Date”), the Company shall pay Employee the Success Bonus, which payment
shall be made in a single lump sum cash payment as soon as practicable following
the Payment Date.

For the avoidance of doubt, in the event Employee is no longer employed by the
Company or any other member of the Select Group on the Payment Date then,
regardless of the reason that such termination occurs, Employee shall not be
entitled to receive the Success Bonus or any portion thereof.

Notwithstanding anything contained herein to the contrary, in the event that
Employee engages in Detrimental Activity prior to the expiration of the Term,
then: (i) if Employee has not yet received the Success Bonus, Employee shall no
longer be eligible to receive the Success Bonus or any portion thereof, and (ii)
if Employee has received the Success Bonus, Employee shall be obligated to repay
to the Company the entirety of the Success Bonus paid to Employee, which
repayment must be made no later than ten (10) days after the Company or another
member of the Select Group makes written demand for repayment. 

Section 3. Employee’s Representations. 

(a) In entering into this Agreement, Employee expressly acknowledges and agrees
that Employee has received all leaves (paid and unpaid) to which Employee has
been entitled during Employee’s employment with the Company or any other member
of the Select Group and Employee has received all wages, bonuses and other
compensation, been provided all benefits and been afforded all rights and been
paid all sums that Employee is owed or has been owed by the Company or any other
member of the Select





 

Employee Name

-  2 -

 

--------------------------------------------------------------------------------

 

 

Group (which, for avoidance of doubt, does not include any sums earned on or
after the date Employee signs this Agreement, including the Success Bonus),
including all payments owed arising out of all incentive plans and any other
bonus arrangements.  For the avoidance of doubt, Employee acknowledges and
agrees that Employee had no right to the Success Bonus but for Employee’s entry
into this Agreement, and Employee acknowledges and agrees that Employee has no
right to receive and retain the Success Bonus if Employee does not satisfy the
conditions to receive and retain the Success Bonus, as set forth herein. 

(b)Employee expressly acknowledges and agrees that the forfeiture provisions set
forth in Section 2 above are intended to link Employee’s interests to the Select
Group’s long-term success, but do not restrict or prohibit Employee’s future
employment opportunities.

Section 4. General.

(a) Notices.   All notices and other communications hereunder shall be in
writing or by written telecommunication (including electronic mail), and shall
be deemed to have been duly given upon delivery if delivered personally or via
written telecommunication, or five days after mailing if mailed by certified
mail, return receipt requested or by written telecommunication, to the relevant
address set forth below, or to such other address as the recipient of such
notice or communication shall have specified to the other party in accordance
with this Section 4(a):

If to the Company, to:

Select Energy Services, Inc.

1820 N I-35

Gainesville, Texas  76240

Attention:  VP, Human Resources (premy@selectenergyservices.com)  

If to Employee, to the last address for Employee appearing on the Company’s
records.

(b) Withholding.  All payments required to be made to Employee by Company under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to federal, state, local and other taxes and withholdings as may be
required by law or governmental regulation or ruling.

(c) Severability.  If any provision of this Agreement (or portion thereof) is
held to be illegal, invalid or unenforceable, such provision (or portion
thereof) shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision (or portion
thereof) never comprised a part hereof, and the remaining provisions (and
portions thereof) hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision (or portion thereof)
or by its severance herefrom. Furthermore, in lieu of such illegal, invalid or
unenforceable provision (or portion thereof), there shall be added automatically
as part of this Agreement a provision (or portion thereof) as similar in its
terms to such illegal, invalid or unenforceable provision (or portion thereof)
as may be possible and be legal, valid and enforceable.





 

Employee Name

-  3 -

 

--------------------------------------------------------------------------------

 

 

(d) Waiver.  No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.

(e) Counterparts.  This Agreement may be executed in multiple counterparts
(including electronic counterparts), each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument.

(f) Interpretation.  Titles and headings to Sections hereof are for the purpose
of reference only and shall in no way limit, define or otherwise affect the
provisions hereof.  The word “or” as used herein is not exclusive and is deemed
to have the meaning “and/or.”  The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision hereof.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.

(g) Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties and shall be enforceable by the personal representatives
and heirs of Employee and the successors and assigns of the Company.  This
Agreement may be assigned by the Company to any member of the Select Group, and
to any successor to all or substantially all of the Company’s business as a
result of a merger, consolidation, sale of stock or assets, or similar
transaction; provided that in the event of any such assignment, the Company
shall remain liable for all of its obligations hereunder and shall be liable for
all obligations of all such assignees hereunder.  If Employee dies while any
amounts would still be payable to Employee hereunder, such amounts shall be paid
to Employee’s estate.  This Agreement is not otherwise assignable by Employee.

(h) Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter executed by each of the parties hereto.  Notwithstanding the
foregoing, this Agreement does not replace (and is in addition to) any agreement
between the Company or any other member of the Select Group, on the one hand,
and Employee, on the other hand, with respect to confidentiality or
non-disclosure of information, and non-solicitation of employees or customers. 

(i) Governing Law.  This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Delaware, without





 

Employee Name

-  4 -

 

--------------------------------------------------------------------------------

 

 

regard to its choice of law principles.  The parties acknowledge and agree that
Select is incorporated in Delaware and Delaware has a substantial relationship
to Select and the Select Group and that there is a reasonable basis for the
choice of law herein, as Delaware law is well-known to the Company and
well-developed with respect to the subject matters herein.  Further, the
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty, and predictability in the application of this Agreement. 

(j) At-Will Employment.  Nothing contained in this Agreement alters the at-will
nature of Employee’s employment, and nothing herein shall entitle Employee to be
employed by the Company or any other member of the Select Group for any period
of time or, if employed, on any particular conditions or terms other than as the
Company (or, if applicable, another member of the Select Group that employs
Employee) may determine and change in its discretion.

(k) Venue.  Any dispute between Employee and Company that arises out of or
concerns, in whole or in part, this Agreement or the employment relationship
between Employee and Company, shall be exclusively resolved in the Chancery
Court of the State of Delaware.  To the extent necessary, Employee and Company
consent to submit to the exclusive jurisdiction of such courts for any action or
proceeding arising out of this Agreement, and to waive any objection to such
jurisdiction or venue.

[Signature page follows]





 

Employee Name

-  5 -

 

--------------------------------------------------------------------------------

 

 

EXECUTED on May__, 2017, and effective as of the Effective Date.

 

[SELECT ENERGY SERVICES,  LLC]

 

[SELECT ENERGY SERVICES,  INC.]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

[Employee Name]

 

 

 

File#   000000

 

 

Employee Name

-  6 -

 

--------------------------------------------------------------------------------